Name: Commission Implementing Regulation (EU) 2016/323 of 24 February 2016 laying down detailed rules on cooperation and exchange of information between Member States regarding goods under excise duty suspension pursuant to Council Regulation (EU) No 389/2012
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  organisation of transport;  taxation;  documentation;  executive power and public service;  economic geography;  information and information processing
 Date Published: nan

 11.3.2016 EN Official Journal of the European Union L 66/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/323 of 24 February 2016 laying down detailed rules on cooperation and exchange of information between Member States regarding goods under excise duty suspension pursuant to Council Regulation (EU) No 389/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 389/2012 of 2 May 2012 on administrative cooperation in the field of excise duties and repealing Regulation (EC) No 2073/2004 (1), and in particular, Article 9(2), Article 15(5) and Article 16(3) thereof, After consulting the European Data Protection Supervisor; Whereas: (1) A computerised system is principally to be used for the exchanges of information provided for under Articles 8, 15 and 16 of Regulation (EU) No 389/2012 regarding goods under excise duty suspension. It is therefore necessary to lay down the structure and content of the mutual administrative assistance documents that convey that information. (2) In order to allow for effective control of goods under excise duty suspension, the requesting authority should be able to request the history of a movement of goods under excise duty suspension within the Union from another competent authority by supplying the administrative reference code of the relevant electronic administrative document, assigned in accordance with Article 21(3) of Council Directive 2008/118/EC (2). Requested authorities should be able to provide automatic responses to such requests. The response should include all electronic documents and other information exchanged in accordance with the provisions of Articles 21 to 25 of Directive 2008/118/EC. (3) Where the requesting authority does not know the administrative reference code of the electronic administrative document under the cover of which a movement of goods under excise duty suspension within the Union takes place, that requesting authority should be able to obtain the relevant administrative reference code by supplying other relevant information concerning the movement. (4) Some investigations of trader compliance with the provisions of Chapter III and Chapter IV of Directive 2008/118/EC require the collection of information that can only be found outside of the computerised system. Therefore the computerised system should, for the purposes of finding such information, support the transmission of requests for administrative cooperation and of responses to such requests. The computerised system should also support the sending of legally justified refusals by requested authorities. (5) The computerised system should provide standard formats for mutual administrative assistance documents to support the mandatory exchange of information where an irregularity or an infringement of legislation on excise duties has occurred, or is suspected to have occurred. (6) It should be ensured that the computerised system is used for information that is optionally exchanged in the same way as for information that is exchanged on a mandatory basis. The same mutual administrative assistance documents should be used in both cases. (7) It should be possible for the competent authorities of the Member States to request and receive feedback by uniform means on the follow-up action taken on the basis of information that has been exchanged. (8) Detailed rules should be laid down allowing for the exchange of information for the purposes of administrative cooperation when the computerised system is not available and for the recording of that information in the computerised system when it becomes available again. (9) The situations under which Member States should use fall-back mutual administrative assistance documents for the mandatory exchange of information should be established. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Excise Duty, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter For the purposes of cooperation and exchange of information between Member States regarding goods under excise duty suspension, this Regulation lays down detailed rules concerning the following: (a) the structure and content of the mutual administrative assistance documents exchanged through the computerised system referred to in Article 2 (8) of Regulation (EU) No 389/2012 for the purposes of Articles 8, 15 and 16 of that Regulation; (b) the structure and content of communications of feedback on follow-up action taken as a result of cooperation on request or of optional communication of information; (c) the rules and procedures to be used by competent authorities exchanging mutual administrative assistance documents; (d) the structure and content of fall-back mutual administrative assistance documents and the rules and procedures relating to their use. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) movement means a movement between two or more Member States of goods under excise duty suspension within the meaning of Chapter IV of Directive 2008/118/EC; (b) CCN SECURE Mail system means the secure electronic mail service provided as a component of the CCN/CSI network. Article 3 Structure and content of mutual administrative assistance documents 1. Mutual administrative assistance documents shall be drawn up in accordance with Annex I. 2. Where codes are required for the completion of certain data fields in the mutual administrative assistance documents in accordance with Annex I to this Regulation, the codes listed in Annex II to this Regulation, Annex II to Commission Implementing Regulation (EU) No 612/2013 (3) and Annex II to Commission Regulation (EC) No 684/2009 (4) shall be used as set out in the tables of Annex I to this Regulation. CHAPTER II COOPERATION ON REQUEST SECTION I Requests for download of information contained in the computerised system Article 4 Request for download of information where the administrative reference code of a movement is known to the requesting authority 1. Where the administrative reference code of the electronic administrative document under cover of which a movement takes place, assigned in accordance with the third subparagraph of Article 21(3) of Directive 2008/118/EC, is known to the requesting authority, it may make a request for any document referred to in Annex I to Regulation (EC) No 684/2009 and any other document relating to the movement. For that purpose the requesting authority shall send a Movement download request document, as set out in Table 1 of Annex I, to the requested authority in the Member State of dispatch. The request shall state the administrative reference code of the electronic administrative document under cover of which the movement takes place. 2. Where the administrative reference code is known to the requested authority, it shall respond to requests made in accordance with paragraph 1 using a Movement download answer document, as set out in Table 2 of Annex I, indicating the status of the movement. The requested authority shall also send a History of a movement document, as set out in Table 3 of Annex I, containing a copy of the electronic administrative document under cover of which the movement takes place and of any other documents relating to that movement. 3. Where the administrative reference code is not known to the requested authority, it shall respond to requests made in accordance with paragraph 1 using a Movement download answer document with the Status data element set to None. Article 5 Request for download of information where the administrative reference code is unknown to the requesting authority 1. Where the administrative reference code or codes of one or more electronic administrative documents for which the requesting authority is searching are not known and the requesting authority believes another Member State to be the Member State of dispatch, the requesting authority may request a search to be carried out by the competent authority of another Member State for a list of electronic administrative documents under cover of which relevant movements take place. For that purpose, the requesting authority shall send a Common request document, as set out in Table 4 of Annex I, to the requested authority. The request shall state the relevant search criteria and include any information which supports the selection of those criteria. 2. The requested authority shall respond to requests made in accordance with paragraph 1 by returning a list of electronic administrative documents matching the search criteria selected in accordance with the second subparagraph of paragraph 1, identified by their administrative reference codes using the List of e-AD as a result of a general query document, as set out in Table 5 of Annex I. 3. Where no document meets the search criteria selected in accordance with the second subparagraph of paragraph 1, or the number of administrative reference codes meeting the selected search criteria is greater than 99, the requested authority shall send the requesting authority a Refusal of common request document, as set out in Table 6 of Annex I. SECTION II Requests for information not contained in the computerised system Article 6 Requests for information and administrative enquiries 1. Requests for information regarding goods under excise duty suspension that is not contained in the computerised system shall be made by sending an Administrative cooperation common request document, as set out in Table 7 of Annex I. The request type shall be set to Administrative cooperation. 2. Each request made in accordance with paragraph 1 may concern one or more economic operators registered in the Member State of the requesting authority in accordance with Article 19(1)(a) of Regulation (EU) No 389/2012. It shall concern no more than one economic operator registered in the Member State of the requested authority. 3. Having completed any necessary enquiries, the requested authority shall send the results of those enquiries to the requesting authority by means of an Administrative cooperation results document, as set out in Table 10 of Annex I. SECTION III Time limits and refusals Article 7 Time limits 1. A requesting authority may remind a requested authority that it has not yet responded to a previous request for cooperation by sending a Reminder message for administrative cooperation document, as set out in Table 9 of Annex I. 2. Where the requested authority does not respond to a request within the time limits provided for in Article 11(1) of Regulation (EU) No 389/2012 it shall send information on the reasons for the failure using an Answer message document, as set out in Table 8 of Annex I to this Regulation. Article 8 Refusal to cooperate Where the requested authority refuses to handle a request for information, to carry out an administrative enquiry relating to the requested information, or to provide the information requested, it shall notify the requesting authority using the CCN secure mail system providing at least the following information: (a) the follow-up correlation ID of the relevant mutual administrative assistance document sent by the requesting authority, as set out in Code List 1 of Annex II; (b) the date of the decision to refuse the request; (c) the identity of the requested authority issuing the refusal; (d) the grounds for refusal in accordance with Articles 7(2), 21(1), 25 or 33(2) of Regulation (EU) No 389/2012. It shall send such notification as soon as it has taken its decision and in any event within three months of receipt of the request. CHAPTER III EXCHANGE OF INFORMATION WITHOUT PRIOR REQUEST Article 9 Optional exchange of information 1. In cases other than those referred to in paragraph 2, optional exchange of information provided for in Article 16 of Regulation (EU) No 389/2012 shall be carried out using an Administrative cooperation results document, as set out in Table 10 of Annex I to this Regulation. 2. Where the optional exchange of information concerns the results of a documentary or physical control of goods during a movement, the results shall be sent using a Control report document, as set out in Table 11 of Annex I. Article 10 Mandatory exchange of information  goods under excise duty suspension covered by the provisions of Chapter III of Directive 2008/118/EC or goods received by a registered consignee Where one of the cases referred to in points (a) to (e) of Article 15(1) of Regulation (EU) No 389/2012 is detected as a result of a documentary or physical control of goods at the premises of a registered consignee within the meaning of Article 4(9) of Directive 2008/118/EC (hereinafter referred to as registered consignee) or of an authorised warehouse keeper within the meaning of Article 4(1) of that Directive (hereinafter referred to as authorised warehouse keeper), the mandatory transmission of the necessary information shall be carried out using an Administrative cooperation results document, as set out in Table 10 of Annex I to this Regulation. The Administrative cooperation results document shall be sent to the competent authorities in the Member State concerned within seven days of the control. Article 11 Mandatory exchange of information  control report Where one of the cases referred to in points (a) to (e) of Article 15(1) of Regulation (EU) No 389/2012 is detected as a result of a documentary or physical control of goods during a movement, the mandatory transmission of the control report shall be carried out using a Control report document, as set out in Table 11 of Annex I to this Regulation. The Control report document shall be sent to the competent authorities in the Member States concerned within seven days of the control. Article 12 Mandatory exchange of information  definitive interruption of a movement Where a competent authority becomes aware of the definitive interruption of a movement due to one of the cases referred to in points (a) to (e) of Article 15(1) of Regulation (EU) No 389/2012, the mandatory transmission of that information shall be carried out using an Interruption of movement document, as set out in Table 13 of Annex I to this Regulation. The Interruption of movement document shall be sent to the competent authorities in the Member States concerned within one day of the moment when the competent authority referred to in the first paragraph becomes aware of the definitive interruption. Article 13 Mandatory exchange of information  alert or rejection notification Where a competent authority becomes aware that goods under excise duty suspension dispatched to a registered consignee or an authorised warehouse keeper had not been requested, or that the content of the electronic administrative document concerning goods under excise duty suspension dispatched to a registered consignee or an authorised warehouse keeper is incorrect, and the competent authority suspects that this is due to one of cases referred to in points (a) to (c) or (e) of Article 15(1) of Regulation (EU) No 389/2012, it shall send an Alert or rejection of an e-AD document, as set out in Table 14 of Annex I to this Regulation, to the competent authority of the Member State of dispatch. The Alert or Rejection of an e-AD document shall be sent to the competent authority of the Member State of dispatch within one day of the moment when the competent authority becomes aware of the facts referred to in the first paragraph. Article 14 Mandatory exchange of information  event reports Where a competent authority becomes aware of facts concerning a movement other than those set out in Articles 10, 11, 12 or 13 and the competent authority suspects that they relate to one of the cases in points (a) to (e) of Article 15(1) of Regulation (EU) No 389/2012, the mandatory transmission of the necessary information shall be carried out using an Event report document, as set out in Table 12 of Annex I to this Regulation. The Event report document shall be sent within seven days of the moment when the competent authority becomes aware of the facts referred to in the first paragraph. CHAPTER IV COMMON PROVISIONS ON THE EXCHANGE OF INFORMATION Article 15 Unavailability of the computerised system and the use of the fall-back mutual administrative assistance document 1. For the purposes of Article 15(4) of Regulation (EU) No 389/2012, Member States may consider the computerised system to be unavailable in the following circumstances: (a) the computerised system is unavailable due to hardware or telecommunication failures; (b) network problems occur which are not under the direct control of the Commission or the Member State concerned; (c) force majeure; (d) scheduled maintenance notified at least 48 hours before the planned start of the maintenance period. 2. For the purposes of the second subparagraph of Article 9(1) and Article 15(4) of Regulation (EU) No 389/2012 the fall-back mutual administrative assistance document shall identify the type of mutual administrative assistance document that it is replacing. The requisite information shall be drawn up as set out in the tables of Annex I to this Regulation in the form of data elements, expressed in the same manner as in the mutual administrative assistance document. All data elements and data groups and subgroups to which those data elements belong shall be identified by numbers and letters referred to in columns A and B of the corresponding tables of Annex I. The fall-back mutual administrative assistance document shall be exchanged by any means agreed between the competent authorities concerned. 3. As soon as the availability of the computerised system is restored, the information exchanged in accordance with paragraph 2 shall be sent using the computerised system in the form of the appropriate mutual administrative assistance documents. Article 16 Feedback on follow-up action taken as a result of exchange of information 1. A request for feedback in accordance with Article 8(5), Article 15(2) or Article 16(2) of Regulation (EU) No 389/2012 shall include at least the following information: (a) the follow-up correlation ID of the relevant mutual administrative assistance document sent by the competent authority requesting feedback, as set out in code list 1 of Annex II to this Regulation; (b) the date or dates on which the information was provided. 2. For the purposes of Article 8(5), Article 15(2) and Article 16(2) of Regulation (EU) No 389/2012, feedback on follow-up action shall include at least the following information: (a) the follow-up correlation ID of the mutual administrative assistance document sent by the competent authority requesting feedback, as set out in code list 1 of Annex II to this Regulation; (b) the identity of the competent authority providing the feedback; (c) information on follow-up action taken on the basis of the information provided. 3. Feedback shall be requested and provided using the CCN secure mail system. CHAPTER V FINAL PROVISIONS Article 17 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 121, 8.5.2012, p. 1. (2) Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (OJ L 9, 14.1.2009, p. 12). (3) Commission Implementing Regulation (EU) No 612/2013 of 25 June 2013 on the operation of the register of economic operators and tax warehouses, related statistics and reporting pursuant to Council Regulation (EU) No 389/2012 on administrative cooperation in the field of excise duties (OJ L 173, 26.6.2013, p. 9). (4) Commission Regulation (EC) No 684/2009 of 24 July 2009 implementing Council Directive 2008/118/EC as regards the computerised procedures for the movement of excise goods under suspension of excise duty (OJ L 197, 29.7.2009, p. 24). ANNEX I STRUCTURE OF COMMON MESSAGES Electronic messages used for the purpose of information exchange concerning excise goods under duty suspension EXPLANATORY NOTES (1) The data elements of the electronic messages used for the purpose of information exchange concerning excise goods under duty suspension using the computerised system referred to in Article 21(2) of Directive 2008/118/EC and in Article 2(17) of Regulation (EU) No 389/2012 are structured in data groups and, where applicable, data subgroups. Details regarding the data and their use are presented in the tables of this Annex, in which: (a) column A sets out the numeric code (number) attributed to each data group and data subgroup; each subgroup follows the sequence number of the data (sub)group of which it forms part (for example: where the data group number is 1, one data subgroup of that group is 1.1 and one data subgroup of that subgroup is 1.1.1); (b) column B sets out the alphabetic code (letter) attributed to each data element in a data (sub)group; (c) column C identifies the data (sub)group or data element; (d) column D indicates for each data (sub)group or data element a value indicating whether the insertion of the corresponding data is:  R (required), meaning that the data must be provided; when a data (sub)group is O (optional) or C (conditional), data elements within that group can still be R (required) when the competent authorities of the Member State have decided that the data in that (sub)group must be completed or when the condition for the enclosing data (sub)group is fulfilled,  O (optional), meaning that the insertion of the data is optional for the person submitting the message (the consignor or consignee) except where a Member State has stipulated that the data are required in accordance with the option provided for in column E for some of the optional data (sub)groups or data elements,  C (conditional), meaning that the use of the data (sub)group or data element depends on other data (sub)groups or data elements in the same message; (e) column E sets out the condition(s) on which the insertion of data is conditional, specifies the use of the optional data where applicable and indicates which data must be provided by the competent authorities; (f) column F provides explanations, where necessary, concerning the completion of the message; (g) column G indicates:  for some data (sub)groups a number followed by the character x indicating how many times the data (sub)group can be repeated in the message (default = 1),  for each data element, except for data elements indicating the time or date, the characteristics identifying the data type and the data length; the codes for the data types are as follows: a alphabetic, n numeric, an alphanumeric. The number following the code indicates the admissible data length for the data element concerned. The two dots before the length indicator mean that the data have no fixed length, but can have up to a number of digits, as specified by the length indicator. A comma in the data length means that the data can hold decimals, the number before the comma indicating the total length of the attribute, and the number after the comma indicating the maximum number of digits after the decimal point. For data elements indicating the time or date, the mention date, time or dateTime means that the date, the time or the date and time must be given using the ISO 8601 standard for representation of dates and time. (2) The following abbreviations are used in the tables of this Annex:  e-AD: electronic administrative document,  ARC: administrative reference code,  SEED: system for exchange of excise data (the electronic database referred to in Article 19(1) of Regulation (EU) No 389/2012),  CN Code: Combined Nomenclature code,  MRN: movement reference Number,  LRN: local reference number,  LNG: language,  VAT: value added tax,  ACO: administrative cooperation. Table 1 Movement download request (referred to in Article 4) A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R For each Member State the value of <Request Correlation Identifier> assigned to a Movement Download Request shall be unique. an..44 2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 Table 2 Movement download answer (referred to in Article 4) A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R For each Member State the value of <Request Correlation Identifier> assigned to a Movement Download Request shall be unique. an..44 2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 c Status R The possible values of <Status> are: X01 = Accepted X02 = Cancelled X03 = Delivered X04 = Diverted X05 = Rejected X06 = Replaced X07 = e-AD Manually closed X08 = Refused X09 = None X10 = Partially Refused X11 = Exporting X12 = Accepted for Export X13 = Stopped an3 Table 3 History of a movement (referred to in Article 4) A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R For each Member State the value of <Request Correlation Identifier> assigned to a History of a movement shall be unique. an..44 2 All validated e-ADs R The set of all draft electronic administrative documents and electronic administrative documents relating to the movement, the structure of which is set out in Table 1 of Annex I to Regulation (EC) No 684/2009 99x 3 All Reports of Receipt/Export O The set of all Report of receipt/Report of export messages relating to the movement, the structure of which is set out in Table 6 of Annex I to Regulation (EC) No 684/2009 99x 4 Last Notification of Diverted e-AD O The content of the last Notification of change of destination/Notification of splitting message relating to the movement, the structure of which is set out in Table 4 of Annex I to Regulation (EC) No 684/2009 1x 5 All Control Reports O The set of all Control Report messages relating to the movement, the structure of which is set out in Table 11 99x 6 All Event Reports O The set of all Event Report messages relating to the movement, the structure of which is set out in Table 12 99x 7 All explanations of delay for delivery O The set of all Explanation on delay for delivery messages relating to the movement 99x 7.1 ATTRIBUTES R a Message Role R The possible values are: 1 = Explanation on delay for sending the report of receipt/export 2 = Explanation on delay for giving destination n1 b Date and Time of Validation of Explanation on Delay C  R after successful validation  Does not apply otherwise dateTime c Submitter Type R The possible values are: 1 = Consignor 2 = Consignee n1 d Submitter Identification R an13 Rule072 R The <Submitter Identification> is a valid trader excise number. (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 e Explanation Code R (see Code list 7 in Annex II) n..2 f Complementary Information C  R if <Explanation Code> is Other  O otherwise (see Explanation Code in box 7.1e) an..350 g Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 7.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 8 All Notifications of Export O The set of all Notification of accepted export messages relating to the movement 99x 8.1 ATTRIBUTES R a Date and Time of Issuance R dateTime 8.2 EXCISE MOVEMENT e-AD R 99x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 8.3 TRADER Consignee C  R if <Message Type> of all concerned e-ADs is not Submission for export (local clearance)  Does not apply otherwise The possible Message Types are: 1 = Standard submission (to be used in all cases except where submission concerns export with local clearance) 2 = Submission for export with local clearance (Application of Article 283 of Commission Regulation (EEC) No 2454/93 (1)) The message type must not occur in the e-AD to which an ARC has been assigned, nor in the paper document referred to in Article 8(1) of Regulation (EC) No 684/2009 a Trader Identification C  R if <Destination Type Code> is:  Destination - Tax warehouse  Destination - Registered consignee  Destination - Temporary registered consignee  Destination - Direct delivery  O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (1) Tax Warehouse Reference (Excise Number) (5) 2 - Destination - Registered consignee Excise number (2) Any identification (6) 3 - Destination - Temporary registered consignee Temporary authorisation reference (4) Any identification (6) 4 - Destination - Direct delivery Excise number (3) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (6) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..17 8.4 OFFICE Place of Export O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 8.5 EXPORT ACCEPTANCE R a Sender Customs Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Sender Customs Officer Identification O an..35 c Date of Acceptance R date d MRN Export R A valid MRN or SAD Number confirmed against Customs data, according to the Customs case. MRN = Movement Reference Number SAD = Single Administrative Document an..21 9 All Notifications of refusal by Customs O The set of all Customs rejection of e-AD messages relating to the movement 99x 9.1 ATTRIBUTES R a Date and Time of Issuance R dateTime 9.2 The concerned draft e-AD C In the case of rejection at import one concerned draft e-AD must be given or in the case of rejection at export one or several concerned validated e-ADs must be given. (see All concerned validated e-ADs in box 9.3) a Local Reference Number R an..22 9.3 All concerned validated e-ADs C In the case of rejection at import one concerned draft e-AD must be given or in the case of rejection at export one or several concerned validated e-ADs must be given. (see The concerned draft e-AD in box 9.2) 99x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 9.4 REJECTION R a Rejection Date and Time R dateTime b Rejection Reason Code R The possible values are: 1 = Import data not found 2 = The contents of the e-AD does not match with import data 3 = Export data not found 4 = The content of the e-AD does not match with export data 5 = Goods are rejected at export procedure n1 9.5 EXPORT CROSS CHECKING DIAGNOSES C  R if <Rejection Reason Code> is The content of the e-AD does not match with export data  Does not apply otherwise (see Rejection Reason Code in box 9.4b) a LRN Export C At least one of the following attributes must be present:  <MRN Export>  <LRN Export> (see MRN Export in box 9.5b) an..22 b MRN Export C At least one of the following attributes must be present:  <MRN Export>  <LRN Export> (see LRN Export in box 9.5a) A valid MRN or SAD Number confirmed against Customs data, according to the Customs case. MRN = Movement Reference Number SAD = Single Administrative Document an..21 9.6 DIAGNOSIS R 999x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Body Record Unique Reference R n..3 c Diagnosis Code R The possible values are: 1 = Unknown ARC 2 = Body Record Unique Reference does not exist in the e-AD 3 = No corresponding GOODS ITEM in the export declaration 4 = Weight/mass do not match 5 = The destination type code of the e-AD is not export 6 = CN codes do not match n1 9.7 TRADER Consignee C  R if <Message Type> of all concerned e-ADs is not Submission for export (local clearance)  Does not apply otherwise The possible Message Types are: 1 = Standard submission (to be used in all cases except where submission concerns export with local clearance) 2 = Submission for export with local clearance (Application of Article 283 of Commission Regulation (EEC) No 2454/93 (1)) The message type must not occur in the e-AD to which an ARC has been assigned, nor in the paper document referred to in Article 8(1) of Regulation (EC) No 684/2009 a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse  Destination - Registered consignee  Destination - Temporary registered consignee  Destination - Direct delivery  O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (7) Tax Warehouse Reference (Excise Number) (11) 2 - Destination - Registered consignee Excise number (8) Any identification (12) 3 - Destination - Temporary registered consignee Temporary authorisation reference (10) Any identification (12) 4 - Destination - Direct delivery Excise number (9) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (12) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 9.8 OFFICE Place of Export O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 10 The Possible Interruption of Movement O The content of a possible Interruption of movement message relating to the movement, the structure of which is set out in Table 13 1x 11 The Possible Cancellation of e-AD O The content of a possible Cancellation message relating to the movement, the structure of which is set out in Table 2 of Annex I to Regulation (EC) No 684/2009 1x 12 All Changes of Destination O The set of all Change of destination messages relating to the movement, the structure of which is set out in Table 3 of Annex I to Regulation (EC) No 684/2009 99x 13 All Alerts or Rejections of an e-AD O The set of all Alert or Rejection of an e-AD messages relating to the movement, the structure of which is set out in Table 14 99x 13.1 ATTRIBUTES R a Date and Time of Validation of Alert or Rejection C  R after successful validation  Does not apply otherwise dateTime 13.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 13.3 TRADER Consignee R a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse  Destination - Registered consignee  Destination - Temporary registered consignee  Destination - Direct delivery  O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (13) Tax Warehouse Reference (Excise Number) (17) 2 - Destination - Registered consignee Excise number (14) Any identification (17) 3 - Destination - Temporary registered consignee Temporary authorisation reference (16) Any identification (17) 4 - Destination - Direct delivery Excise number (15) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (18) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 13.4 OFFICE of Destination R a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 13.5 ALERT R a Date of Alert R date b E-AD Rejected flag R The format of Boolean is digital: 0 or 1 (0 = No or False; 1 = Yes or True) n1 13.6 ALERT OR REJECTION OF E-AD REASON Code C  R if <E-AD Rejected flag> is True  O if <E-AD Rejected flag> is False (see E-AD Rejected Flag in box 13.5b) 9x a Alert or Rejection of E-AD Reason Code R (see Code list 5 in Annex II) n..2 b Complementary Information C  R if <Alert or Rejection of E-AD Reason Code> is Other  O otherwise (see Alert or Rejection of E-AD Reason Code in box 13.6a) an..350 c Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14 All Explanations on reason for shortage O 99x 14.1 ATTRIBUTES R a Submitter Type R The possible values are: 1 = Consignor 2 = Consignee n1 b Date and Time of Validation of Explanation on Shortage C  R after successful validation  Does not apply otherwise dateTime 14.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 14.3 TRADER Consignor C  R if <Submitter Type> is Consignor  Does not apply otherwise (see Submitter Type in box 14.1a) a Trader Excise Number R For TRADER Consignor An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION> The <Operator Type Code> of the referred <TRADER> must be:  Authorised warehouse keeper, OR  Registered consignor. For TRADER Place of dispatch An existing identifier <Tax Warehouse Reference> (Excise Number in SEED). (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14.4 OFFICE of Dispatch  Import C  O if <Submitter Type> is Consignor  Does not apply otherwise (see Submitter Type in box 14.1a) a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 14.5 TRADER Consignee C  R if <Submitter Type> is not Consignor  Does not apply otherwise (see Submitter Type in box 14.1a) a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse  Destination - Registered consignee  Destination - Temporary registered consignee  Destination - Direct delivery  O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (19) Tax Warehouse Reference (Excise Number) (23) 2 - Destination - Registered consignee Excise number (20) Any identification (24) 3 - Destination - Temporary registered consignee Temporary authorisation reference (22) Any identification (24) 4 - Destination - Direct delivery Excise number (21) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (24) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) 8 - Unknown destination (Does not apply) (Does not apply) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..17 14.6 ANALYSIS C At least one of the <ANALYSIS> or <ANALYSIS Body> data groups must be present a Date of Analysis R date b Global Explanation O an..350 c Global Explanation_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14.7 ANALYSIS Body C At least one of the <ANALYSIS> or <ANALYSIS Body> data groups must be present 999x a Body Record Unique Reference R Refers to <Body Record Unique Reference> of the e-AD Body of the associated e-AD AND must be unique within the message. n..3 b Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) an4 c Explanation O an..350 d Explanation_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 e Actual Quantity O n..15,3 15 All reminder messages for Excise movement O 99x 15.1 ATTRIBUTES R a Message Type R The possible values are: 1 = Reminder message at expiry of time to change destination (or split) 2 = Reminder message at expiry of time to send the report of receipt/export 3 = Reminder message at expiry of time to give destination information (Article 22(1) of Directive 2008/118/EC) n1 b Date and Time of Issuance of Reminder R dateTime c Limit date and Time R dateTime d Reminder Information O an..350 e Reminder Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 15.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 Table 4 Common request (referred to in Article 5) A B C D E F G 1 ATTRIBUTES R a Request Type R The possible values are: 1 = (reserved) 2 = Request for reference data 3 = Request for EOL 4 = (reserved) 5 = Request for re-synchronisation of the register of economic operators 6 = Request for retrieval of a list of e-ADs 7 = Request for SEED statistics n1 b Request Message Name C  R if <Request Type> is 2  Does not apply otherwise (see Request Type in box 1a) The possible values are: C_COD_DAT= Common list of codes C_PAR_DAT= Common system parameters ALL= For complete structure a..9 c Requesting Office R An existing identifier <Office Reference Number> in the set of <OFFICE> an8 d Request Correlation Identifier C  R if <Request Type> is 2, 5, 6, or 7  Does not apply otherwise (see Request Type in box 1a) The value of <Request Correlation Identifier> is unique per Member State an..44 2 E-AD LIST REQUEST C  R if <Request Type> is 6  Does not apply otherwise (see Request Type in box 1a) a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 2.1 RA_PRIMARY CRITERION R 99x a Primary Criterion Type Code R The possible values are: 1 = ARC 2 = Brand name of product 3 = Categories of excise products of the movement 4 = (reserved) 5 = (reserved) 6 = (reserved) 7 = (reserved) 8 = City of consignee 9 = City of consignor 10 = City of guarantor 11 = (reserved) 12 = City of place of delivery 13 = City of tax warehouse of dispatch 14 = City of transporter 15 = CN code of product 16 = Date of invoice 17 = Excise number of consignee 18 = Excise number of consignor 19 = Excise number of guarantor 20 = (reserved) 21 = (reserved) 22 = Excise number of the tax warehouse of destination 23 = Excise number of the tax warehouse of dispatch 24 = (reserved) 25 = Excise product code 26 = Journey time 27 = Member State of destination 28 = Member State of dispatch 29 = Name of consignee 30 = Name of consignor 31 = Name of guarantor 32 = (reserved) 33 = Name of place of delivery 34 = Name of tax warehouse of dispatch 35 = Name of transporter 36 = Number of invoice 37 = Postal code of consignee 38 = Postal code of consignor 39 = Postal code of guarantor 40 = (reserved) 41 = Postal code of place of delivery 42 = Postal code of tax warehouse of dispatch 43 = Postal code of transporter 44 = Quantity of goods (in an e-AD body) 45 = Local Reference Number, being a serial number, assigned by the consignor 46 = Type of transport 47 = (reserved) 48 = (reserved) 49 = VAT number of the consignee 50 = (reserved) 51 = VAT number of the transporter 52 = Change of destination (sequence number >= 2) n..2 2.1.1 RA_PRIMARY VALUE O 99x a Value R an..255 3 STA_REQUEST C  R if <Request Type> is 8  Does not apply otherwise (see Request Type in box 1a) a Statistic Type R The possible values are: 1 = Active and inactive economic operators 2 = Pending expirations 3 = Economic operators by type and tax warehouses 4 = Excise activity 5 = Changes to excise authorisations n1 3.1 LIST OF MEMBER STATES Code R 99x a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 4 STA_PERIOD C  R if <Request Type> is 7  Does not apply otherwise (see Request Type in box 1a) a Year R The value of the data element must be greater than zero n4 b Semester C For 4 b, c, and d: The three following data fields are optional and exclusive:  <Semester>  <Quarter>  <Month> i.e. if one of these data fields is given then the two other data fields do not apply The possible values are: 1 = First semester 2 = Second semester n1 c Quarter C The possible values are: 1 = First quarter 2 = Second quarter 3 = Third quarter 4 = Fourth quarter n1 d Month C The possible values are: 1 = January 2 = February 3 = March 4 = April 5 = May 6 = June 7 = July 8 = August 9 = September 10 = October 11 = November 12 = December n..2 5 REF_REQUEST C  R if <Request Type> is 2  Does not apply otherwise (see Request Type in box 1a) a Common Risk Assessment Criteria flag O The possible values are: 0 = No or False 1 = Yes or True n1 5.1 LIST OF CODES Code O 99x a Requested List of Code O The possible values are: 1 = Units of measure 2 = Events types 3 = Evidence types 4 = (reserved) 5 = (reserved) 6 = Language codes 7 = Member states 8 = Country codes 9 = Packaging codes 10 = Reasons for unsatisfactory receipt or control report 11 = Reasons for interruption 12 = (reserved) 13 = Transport modes 14 = Transport units 15 = Wine-growing zones 16 = Wine operation codes 17 = Excise product categories 18 = Excise products 19 = CN codes 20 = Correspondences CN code Excise product 21 = Cancellation reasons 22 = Alert or rejection of e-AD reasons 23 = Delay explanations 24 = (reserved) 25 = Event submitting persons 26 = History refusal reasons 27 = Reasons for delayed result 28 = Administrative cooperation actions 29 = Administrative cooperation request reasons 30 = (reserved) 31 = (reserved) 32 = (reserved) 33 = (reserved) 34 = Administrative cooperation action not possible reasons 35 = (reserved) 36 = (reserved) n..2 Table 5 List of e-AD as result of a general query (referred to in Article 5) A B C D E F G 1 ATTRIBUTES R a Requesting Office R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Request Correlation Identifier R For each Member State the value of <Request Correlation Identifier> assigned to a List of e-AD shall be unique. an..44 2 E-AD LIST ITEM O 99x a Dispatch Date R date 2.1 EXCISE MOVEMENT R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Date and Time of Validation of e-AD R dateTime c Sequence Number R The value of the data element must be greater than zero n..2 2.2 TRADER Consignor R a Trader Excise Number R For TRADER Consignor An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION> The <Operator Type Code> of the referred <TRADER> must be:  Authorised warehouse keeper, OR  Registered consignor (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Name R an..182 2.3 TRADER Place of Dispatch C IF <E-AD.Origin Type Code> is Origin - Tax warehouse THEN <TRADER Place of Dispatch> is R <OFFICE of Dispatch - Import> does not apply ELSE <TRADER Place of Dispatch> does not apply <OFFICE of Dispatch - Import> is R a Tax Warehouse Reference R For TRADER Place of dispatch An existing identifier <Tax Warehouse Reference> (Excise Number in SEED). (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Name O an..182 2.4 OFFICE of Dispatch - Import C IF <E-AD.Origin Type Code> is Origin - Tax warehouse THEN <TRADER Place of Dispatch> is R <OFFICE of Dispatch - Import> does not apply ELSE <TRADER Place of Dispatch> does not apply <OFFICE of Dispatch - Import> is R a Requesting Office R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 2.5 TRADER Consignee R a Trader Identification C IF <Destination Type Code> is in:  Destination - Tax warehouse  Destination - Registered consignee  Destination - Temporary registered consignee  Destination - Direct delivery THEN <TRADER Consignee.Trader Identification> is R ELSE IF <Destination Type Code> is:  Destination  Export THEN <TRADER Consignee.Trader Identification> is O ELSE <TRADER Consignee.Trader Identification> does not apply The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (25) Tax Warehouse Reference (Excise Number) (29) 2 - Destination - Registered consignee Excise number (26) Any identification (30) 3 - Destination - Temporary registered consignee Temporary authorisation reference (28) Any identification (30) 4 - Destination - Direct delivery Excise number (27) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (30) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) 8 - Unknown destination (Does not apply) (Does not apply) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name R an..182 c EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..17 2.6 TRADER Place of Delivery C The optionality of the data groups <TRADER Place of Delivery> and <OFFICE Place of Delivery  Customs> are described in the table below, according to the <Destination Type Code>: Destination Type Code <TRADER Place of Delivery> <OFFICE Place of Delivery  Customs> 1 - Destination - Tax warehouse R Does not apply 2 - Destination - Registered consignee O Does not apply 3 - Destination - Temporary registered consignee O Does not apply 4 - Destination - Direct delivery R Does not apply 5 - Destination - Exempted consignee O Does not apply 6 - Destination  Export Does not apply R 8 - Unknown destination (consignee unknown) Does not apply Does not apply a Trader Identification C IF <Destination Type Code> is Destination - Tax warehouse THEN <TRADER Place of Delivery.Trader Identification> is R ELSE IF <Destination Type Code> is Destination - Direct delivery THEN <TRADER Place of Delivery.Trader Identification> does not apply ELSE <TRADER Place of Delivery.Trader Identification> is O The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (31) Tax Warehouse Reference (Excise Number) (35) 2 - Destination - Registered consignee Excise number (32) Any identification (36) 3 - Destination - Temporary registered consignee Temporary authorisation reference (34) Any identification (36) 4 - Destination - Direct delivery Excise number (33) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (36) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name C IF <Destination Type Code> is Destination - Direct delivery THEN <Trader Name> is O ELSE <Trader Name> is R an..182 2.7 OFFICE Place of Delivery - Customs C The optionality of the data groups <TRADER Place of Delivery> and <OFFICE Place of Delivery  Customs> are described in the table below, according to the <Destination Type Code>: Destination Type Code <TRADER Place of Delivery> <OFFICE Place of Delivery  Customs> 1 - Destination - Tax warehouse R Does not apply 2 - Destination - Registered consignee O Does not apply 3 - Destination - Temporary registered consignee O Does not apply 4 - Destination - Direct delivery R Does not apply 5 - Destination - Exempted consignee O Does not apply 6 - Destination  Export Does not apply R 8 - Unknown destination (consignee unknown) Does not apply Does not apply a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 2.8 EXCISE PRODUCTS CATEGORY Code R 9x a Excise Product Category Code R (see Code list 3 in Annex II to Regulation (EU) No 612/2013) a1 2.9 TRADER Transport Arranger C IF <E-AD Header.Transport Arrangement>(IE801) (or <E-AD Header.Transport Arrangement>(IE815)) is Consignor or consignee THEN <TRADER Transport Arranger> does not apply ELSE <TRADER Transport Arranger> is R a VAT Number O an..14 b Trader Name R an..182 2.10 TRADER First Transporter O a VAT Number O an..14 b Trader Name R an..182 Table 6 Refusal of common request (referred to in Article 5) A B C D E F G 1 Common Request Message R The context of the Common Request message relating to the movement, the structure of which is set out in Table 4 2 Rejection R 99x a Rejection Date and Time R dateTime b Rejection Reason Code R 2 No e-AD(s) retrieved matching selection criteria 3 Reference data not available 4 Excise Office List not available 5 SEED data not available 6 Statistics not available 7 Unknown requested data 8 Increment number out of range 26 Duplicate detected n..2 Table 7 Administrative cooperation common request (referred to in Article 6) A B C D E F G 1 ATTRIBUTES R a Request Type R The possible values are: 1 = Administrative cooperation 2 = Request for history n1 b Deadline for Results R date 2 FOLLOW-UP R a Follow-Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 3 ACO_REQUEST C  R if <Request Type> is 1  Does not apply otherwise (see Request Type in box 1a) a Administrative Cooperation Request Information R an..500 b Administrative Cooperation Request Information_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Urgency Flag O The possible values are: 0 = No or False 1 = Yes or True n1 3.1 REQUEST REASON Code R 99x a Administrative Cooperation Request Reason Code R (see Code list 8 in Annex II) n..2 b Complementary Information C  R if <Administrative Cooperation Request Reason Code> is Other  O otherwise an..350 c Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.1.1 RISK ASSESSMENT REFERENCE O 99x a Other Risk Profile O an..350 b Other Risk Profile_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.2 ARC List O 99x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number O n..2 3.3 TRADER Person O 99x a Trader Excise Number C For 3.3 a, b, and c: at least one of the following attributes must be present:  <Trader Excise Number>  <VAT Number>  <Trader Name> An existing identifier (Excise Number) <Trader Excise Number> in the set of <TRADER AUTHORISATION> or <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013) an13 b VAT Number C an..14 c Trader Name C an..182 d Member State Code C  R if <Trader Name> is provided and <Trader Excise Number> is not provided and <VAT Number> is not provided  Does not apply otherwise (see Trader Excise Number in box 3.3a, VAT Number in box 3.3b, Trader Name in box 3.3c) A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 e Street Name O an..65 f Street Number O an..11 g Postcode O an..10 h City O an..50 i Phone Number O an..35 j Fax Number O an..35 k E-mail Address O an..70 l NAD_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.4 DOCUMENTS O 9x a Short Description of Document C At least one, among these three fields:  <Short Description of Document>  <Reference of Document>  <Image of Document> (see Reference of Document in box 3.4c and Image of Document in box 3.4e) an..350 b Short Description of Document_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Reference of Document C At least one, among these three fields:  <Short Description of Document>  <Reference of Document>  <Image of Document> (see Short Description of Document in box 3.4a and Image of Document in box 3.4e) an..350 d Reference of Document_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 e Image of Document C At least one, among these three fields:  <Short Description of Document>  <Reference of Document>  <Image of Document> (see Short Description of Document in box 3.4a and Reference of Document in box 3.4c) 3.5 ACTIONS Requested O 99x a Administrative Cooperation Action Code R (see Code list 9 in Annex II) n..2 b ACO Action Complement C  R if <Administrative Cooperation Action Code> is Other  O otherwise (see Administrative Cooperation Action Code in box 3.5a) an..350 c ACO Action Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 4 HISTORY REQUEST C  R if <Request Type> is 2  Does not apply otherwise (see Request Type in box 1a) a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b History Request Scope Type R The possible values are: 1 = Applicable data at a given date set by the <Scope Date> 2 = History of data since a given date set by the <Scope Date> 3 = Complete history of data (see Scope Date in box 4c) n1 c Scope Date C  Does not apply if <History Request Scope Type> is 3  R otherwise (see History Request Scope Type in box 4b) date d Request Reason R an..350 e Request Reason_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 5 CONTACT O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Submitting Excise Officer O an..35 c Tel Number O an..35 d Fax Number O an..35 e E-mail Address O an..70 Table 8 Answer message (referred to in Article 7) A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Administrative Cooperation answer message 2 = History answer message n1 2 FOLLOW-UP R a Follow-Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 3 ANSWER R a Deadline for Results C For 3 a and b:  R if <History Refusal Reason Code> is provided  Does not apply otherwise (see History Refusal Reason Code in box 3c) dateTime b Delayed Result Reason Code C (see Code list 3 in Annex II) n..2 c History Refusal Reason Code C  R if <Message Type> is 2  Does not apply otherwise (see Message Type in box 1a) (see Code list 4 in Annex II) n..2 d History Refusal Reason Complement C  R if <History Refusal Reason Code> is Other  Does not apply otherwise (see History Refusal Reason Code in box 3c) an..350 e History Refusal Reason Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 Table 9 Reminder message for administrative cooperation (referred to in Article 7) A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Administrative cooperation results reminder message 2 = History results reminder message n1 2 FOLLOW-UP R a Follow-Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 Table 10 Administrative cooperation results (referred to in Article 6, Article 9 and Article 10) A B C D E F G 1 FOLLOW-UP R a Follow-Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 2 CONTACT O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Submitting Excise Officer O an..35 c Tel Number O an..35 d Fax Number O an..35 e E-mail Address O an..70 3 ACO_ACTION RESULT O 99x a ARC O (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number C  O if <ARC> is used  Does not apply otherwise (see ARC in box 3a) n..2 c Administrative Cooperation Action Code R (see Code list 9 in Annex II) n..2 d ACO Action Complement C  R if <Administrative Cooperation Action Code> is Other  O otherwise (see Administrative Cooperation Action Code in box 3c) an..350 e ACO Action Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f ACO Action Not Possible Reason Code O (see Code list 11 in Annex II) n..2 g ACO Action Not Possible Reason Complement C  R if <ACO Action Not Possible Reason Code> is Other  O otherwise (see ACO Action Not Possible Reason Code in box 3f) an..350 h ACO Action Not Possible Reason Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 i Finding at Destination O The possible values are: 0 = Other finding 1 = No check performed 2 = Consignment in order 3 = Consignment has not reached destination 4 = Consignment arrived late 5 = Shortage detected 6 = Excise products not in order 7 = Consignment not entered in stock records n1 j Other Finding Type C  R if <Finding at Destination> is Other finding  Does not apply otherwise (see Finding at Destination in box 3i) an..350 k Other Finding Type_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 l Complementary Explanations O an..350 m Complementary Explanations_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 n Control Report Reference O (see Code list 2 in Annex II) A Control Report message exists in the system (including the case that it is encapsulated in a received Movement History/History results message) having the same <Control Report Reference> with that of the submitted message. In addition if the <ARC> is provided in the submitted message then it coincides with the <ARC> of the referenced Control Report message (see ARC in box 3a) an16 4 DOCUMENTS O 9x a Short Description of Document C At least one, among these three fields:  <Short Description of Document>  <Reference of Document>  <Image of Document> (see Reference of Document in box 4c and Image of Document in box 4e) an..350 b Short Description of Document_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Reference of Document C At least one, among these three fields:  <Short Description of Document>  <Reference of Document>  <Image of Document> (see Short Description of Document in box.4a and Image of Document in box 4e) an..350 d Reference of Document_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 e Image of Document C At least one, among these three fields:  <Short Description of Document>  <Reference of Document>  <Image of Document> (see Short Description of Document in box 4a and Reference of Document in box 4c) Table 11 Control report (referred to in Article 9 and Article 11) A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Validated document n1 b Date and Time of Validation of Control Report C  R after successful validation  Does not apply otherwise dateTime 2 CONTROL REPORT HEADER R a Control Report Reference R (see Code list 2 in Annex II) an16 b ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 c Sequence Number R n..2 2.1 CONTROL OFFICE R a Control Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Member State Code C For 2.1 b, c, d, e, f, and g:  R except for <Street Number>, which is O, if <Control Office Reference Number> is not given  Does not apply otherwise (see Control Office Reference Number in box 2.1a) A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 c Control Office Name C an..35 d Street Name C an..65 e Street Number C an..11 f Postcode C an..10 g City C an..50 h Phone Number C For 2.1 h, i and j: If <Control Office Reference Number> is not given, at least one of the following three attributes must be present:  <Phone Number>  <Fax Number>  <E-Mail Address> otherwise, none of the three attributes are applicable (see Control Office Reference Number in box 2.1a) an..35 i Fax Number C an..35 j E-Mail Address C an..70 k NAD_LNG C R if the corresponding free text field(s) is (are) used Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3 CONTROL REPORT R a Date of Control R date b Place of Control R an..350 c Place of Control_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Control Type R The possible values are: 1 = Physical control 2 = Documentary control n1 e Reason for Control R The possible values are: 0 = Other reason 1 = Control started at random 2 = Event signalled 3 = Request for assistance received 4 = Request from another office 5 = Alert received n1 f Complementary Origin Reference O an..350 g Complementary Origin Reference_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h Control Officer Identity R an..350 i Control Officer Identity_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 j Global Control Conclusion R The possible values are: 1 = Satisfactory 2 = Minor discrepancies found 3 = Interruption recommended 4 = Enquiry recommended under Reg.(EU) 389/2012, Article 14 5 = Enquiry recommended under Reg.(EU) 389/2012, Article 16 n1 k Control at Arrival Required R The possible values are: 0 = No or False 1 = Yes or True n1 l Flag R The possible values are: 0 = No or False 1 = Yes or True n1 m Comments O an..350 n Comments_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.1 PERFORMED CONTROL ACTION R 99x a Performed Control Action R The possible values are: 0 = Other control action 1 = Verified counted packs 2 = Unloaded 3 = Opened packs 4 = Annotated paper copy n1 b Other Control Action C  R if <Performed Control Action> is 0  Does not apply otherwise (see Performed Control Action in box 3.1a) an..350 c Other Control Action_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.2 EVIDENCE OF EVENT C  R if <Reason for Control> is 2  Does not apply otherwise (see Reason for Control in box 3e) a Issuing Authority O an..35 b Issuing Authority_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Evidence Type Code R (see Code list 6 in Annex II) n..2 d Evidence Type Complement C  R if <Evidence Type Code> is Other  Does not apply otherwise (see Evidence Type Code in box 3.2c) an..350 e Evidence Type Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f Reference of Evidence O an..350 g Reference of Evidence_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h Image of Evidence O 3.3 UNSATISFACTORY REASON O 9x a Unsatisfactory Reason Code R (see Code list 12 in Annex II) n..2 b Complementary Information C  R if <Unsatisfactory Reason Code> is Other  Does not apply otherwise (see Unsatisfactory Reason Code in box 3.3a) an..350 c Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.4 TRANSPORT DETAILS O 99x a Transport Unit Code R (see Code list 7 in Annex II to Regulation (EC) No 684/2009) n..2 b Identity of Transport Units C  R if <Transport Unit Code> is not Fixed transport installations  Does not apply otherwise (see Transport Unit Code in box 3.4a) an..35 c Identity of Commercial Seal O an..35 d Seal Information O an..350 e Seal Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f Complementary Information O an..350 g Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.5 CONTROL REPORT Body O 99x a Body Record Unique Reference R This value refers to the <Body Record Unique Reference> of the e-AD Body of the associated e-AD and must be unique n..3 b Indicator of Shortage or Excess O The possible values are: S = Shortage E = Excess a1 c Observed Shortage or Excess C  R if <Indicator of Shortage or Excess> is used  Does not apply otherwise (see Indicator of Shortage or Excess in box 3.5b) n..15,3 d Comments O an..350 e Comments_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.5.1 UNSATISFACTORY REASON O 9x a Unsatisfactory Reason Code R (see Code list 12 in Annex II) n..2 b Complementary Information C  R if <Unsatisfactory Reason Code> is Other  O otherwise (see Indicator of Unsatisfactory Reason Code in box 3.5.1a) an..350 c Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 Table 12 Event report (referred to in Article 14) A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Initial submission 2 = Complementary submission 3 = Validated document n1 b Date and Time of Validation of Event Report C  R after successful validation  Does not apply otherwise dateTime 2 EVENT REPORT HEADER R a Event Report Number C  R if <Message Type> is 3  O if <Message Type> is 2  Does not apply otherwise (see Message Type in box 1a) (see Code list 2 in Annex II) an16 b MS of Submission Event Report Reference C  R if <Message Type> is 1 or 3 and the MS of submission is different from the MS of event  O if <Message Type> is 1 or 3 and the MS of submission is the MS of event  R if <Message Type> is 2 and the <Event Report Number> is not provided  Does not apply otherwise (see Message Type in box 1a) The format of <MS of Submission Event Report Reference> is:  2 alphabetic characters: identifier of the Member State of Submission of the event report  followed by a nationally assigned, unique code an..35 c ARC C For 2 c, d, e and f:  R if <Message Type> is 1 or 3  Does not apply otherwise (see Message Type in box 1a) (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 d Sequence Number C n..2 e Excise Office Reference Number C (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 f Member State of Event C (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 3 EVENT REPORT C  R if <Message Type> is 1 or 3  O otherwise (see Message Type in box 1a) a Date of Event R date b Place of Event C  R if <Message Type> is 1 or 3  Does not apply otherwise (see Message Type in box 1a) an..350 c Place of Event_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Excise Officer Identification O an..35 e Submitting Person R an..35 f Submitting Person Code R (see Code list 10 in Annex II) n..2 g Submitting Person Complement C  R if <Submitting Person Code> is Other  O otherwise (see Submitting Person Code in box 3f) an..350 h Submitting Person Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 i Changed Transport Arrangement O The possible values are: 1 = Consignor 2 = Consignee 3 = Owner of goods 4 = Other n1 j Comments O an..350 k Comments_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 4 EVIDENCE OF EVENT O 9x a Issuing Authority O an..35 b Issuing Authority_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Evidence Type Code R (see Code list 6 in Annex II) n..2 d Evidence Type Complement C  R <Evidence Type Code> is Other  Does not apply otherwise (see Evidence Type Code in box 4c) an..350 e Evidence Type Complement_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group 2 f Reference of Evidence R an..350 g Reference of Evidence_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h Image of Evidence O 5 TRADER New Transport Arranger C  Does not apply if <Changed Transport Arrangement> is 1, 2, or is not used  R otherwise (see Changed Transport Arrangement in box 3i) a VAT Number O an..14 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6 TRADER New Transporter O a VAT Number O an..14 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 7 TRANSPORT DETAILS O 99x a Transport Unit Code R (see Code list 7 in Annex II to Regulation (EC) No 684/2009) n..2 b Identity of Transport Units C  Does not apply if <Transport Unit Code> is Fixed transport installations.  R otherwise (see Transport Unit Code in box 7a) an..35 c Identity of Commercial Seal O an..35 d Seal Information O an..350 e Seal Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f Complementary Information O an..350 g Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 8 EVENT REPORT Body C  O if <TRADER New Transport Arranger> is used, or <TRADER New Transporter> is used, or <TRANSPORT DETAILS> is used  R otherwise (see TRADER New Transport Arranger in 5, TRADER New Transport in 6, and TRANSPORT DETAILS in 7) 99x a Event Type Code R (see Code list 14 in Annex II) n..2 b Associated Information C  R if <Event Type Code> is 0  O otherwise (see Event Type Code in box 8a) an..350 c Associated Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Body Record Unique Reference O Provide the Body Record Unique Reference of the associated e-AD related to the excise product n..3 e Indicator of Shortage or Excess C For 8 e and f:  R if <Body Record Unique Reference> is used  Does not apply otherwise (see Body Record Unique Reference in box 8d) The possible values are: S = Shortage E = Excess a1 f Observed Shortage or Excess C Provide quantity (expressed in the unit of measurement associated with the product code  See Code list 11 and Code list 12 in Annex II to Regulation (EC) No 684/2009) n..15,3 Table 13 Interruption of movement (referred to in Article 12) A B C D E F G 1 ATTRIBUTES R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Date and Time of Issuance R dateTime c Reason for Interruption Code R (see Code list 13 in Annex II) n..2 d Excise Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Excise Officer Identification O an..35 f Complementary Information C  R if <Reason for Interruption Code> is Other  O otherwise (see Reason for Interruption Code in box 1c) an..350 g Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 2 CONTROL REPORT Reference O 9x a Control Report Reference R (see Code list 2 in Annex II) A Control Report message exists in the system (including the case that it is encapsulated in a received Movement History message) having the same <Control Report Reference> and <ARC> with that of the submitted message. (see ARC in box 1a) an16 3 EVENT REPORT Reference O 9x a Event Report Number R (see Code list 2 in Annex II) An Event Report message exists in the system (including the case that it is encapsulated in a received Movement History message) having the same <Event Report Number> and <ARC> with that of the submitted message (see ARC in box 1a) an16 Table 14 Alert or rejection of an e-AD (referred to in Article 13) A B C D E F G 1 ATTRIBUTES R a Date and Time of Validation of Alert or Rejection C  R if corresponding field is validated  Does not apply otherwise dateTime 2 EXCISE MOVEMENT e-AD R a ARC R Provide the ARC of the e-AD (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the data element must be greater than zero n..2 3 TRADER Consignee R a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse  Destination - Registered consignee  Destination - Temporary registered consignee  Destination - Direct delivery  O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (37) Tax Warehouse Reference (Excise Number) (41) 2 - Destination - Registered consignee Excise number (38) Any identification (42) 3 - Destination - Temporary registered consignee Temporary authorisation reference (40) Any identification (42) 4 - Destination - Direct delivery Excise number (39) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (42) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC The possible Destination Type Codes are: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) an..17 4 OFFICE OF DESTINATION R a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 5 ALERT R a Date of Alert R date b e-AD Rejected Flag R The format of Boolean is digital: 0 or 1 (0 = No or False; 1 = Yes or True) n1 6 ALERT OR REJECTION OF E-AD REASON Code C IF <e-AD Rejected flag> is True THEN <ALERT OR REJECTION OF E-AD REASON Code> is R ELSE <ALERT OR REJECTION OF E-AD REASON Code> is O 9x a Alert or Rejection of E-AD Reason Code R (see Code list 5 in Annex II) n..2 b Complementary Information C  R if <Alert or Rejection of E-AD Reason Code> is Other  O otherwise (see Alert or Rejection of E-AD Reason Code in box 6a) an..350 c Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 (1) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (2) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (3) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (4) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (5) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>. (6) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. (7) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (8) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (9) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (10) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (11) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>. (12) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. (13) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (14) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (15) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (16) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (17) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (18) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. (19) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (20) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (21) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (22) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (23) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>. (24) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. (25) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (26) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (27) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (28) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (29) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>. (30) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. (31) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (32) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (33) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (34) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (35) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>. (36) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. (37) The operator type of the consignee is Authorised warehouse keeper. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (38) The operator type of the consignee is Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (39) The operator type of the consignee is either Authorised warehouse keeper or Registered consignee. An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>. (40) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (41) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>. (42) For the place of delivery, Any identification means: a VAT number or any other identifier; it is optional. ANNEX II Lists of codes Code list 1: Follow-up correlation ID Field Content Field type Examples 1 Year Numeric 2 5 2 Identifier of the MS where the message was initially submitted Alphabetic 2 ES 3 Free nationally assigned, code Alphanumeric 21 ARC 4 Complement Alphanumeric 3 123 Field 1 is last two digits of year. Field 2 is taken from the list of <MEMBER STATES> (see Code list 3 in Annex II to Regulation (EC) No 684/2009). Field 3 must be filled with a nationally assigned identifier. In certain cases, for the Follow-Up Correlation ID it can be an ARC. Field 4 gives a complement to field 3 to make together a unique identifier (for example, in the case of Follow-Up Correlation ID where several follow-up messages deal with the same ARC.) Code list 2: Event report number/Control report reference Field Content Field type Examples 1 Identifier of the MS where the report was initially submitted Alphabetic 2 ES 2 Nationally assigned, unique code Alphanumeric 13 2005YTE17UIC2 3 Check digit Numeric 1 9 Field 1 is taken from the list of <MEMBER STATES> (see Code list 3 in Annex II to Regulation (EC) No 684/2009) Field 2 must be filled with a unique identifier per report. The way this field is used is under MSAs responsibility, but each report must have a unique number. It is possible, but not mandatory, that it contains the year when the report was initially submitted (as suggested in the example). Field 3 gives the check digit for the whole identifier, which will help detect an error when keying this identifier. Code list 3: Reasons for delayed result Code Description 1 Information not available 2 Confidential information 3 Ongoing investigation Code list 4: History refusal reasons Code Description 0 Other 1 Confidential information 2 Information not available 3 Disclosure contrary to the public policy of the state Code list 5: Alert or rejection of e-AD reasons Code Description 0 Other 1 The received e-AD does not concern the recipient 2 The excise product(s) does(do) not match with the order 3 The quantity(ies) does(do) not match with the order Code list 6: Evidence types Code Description 0 Other 1 Affidavit 2 Police report 3 Report  other than police Code list 7: Delay explanations Code Description 0 Other 1 Cancelled commercial transaction 2 Pending commercial transaction 3 Ongoing investigation by officials 4 Bad weather conditions 5 Strike 6 Accident Code list 8: Administrative cooperation request reasons Code Description 0 Other 1 Report of receipt/export not returned to consignor 2 Excesses or shortages stated at arrival of goods 4 Submission of an e-AD was rejected because the consignee record of SEED did not match  the request is to ask for more information 6 Have goods/quantities specified on e-AD been entered in consignees stock records? 7 Check that goods have actually left EU (date on which export certified by customs) 8 Placing of goods under a suspensive customs procedure (export warehouse, victualling warehouse, outward processing, etc.) 9 Reimbursement of excise duty requested 10 Spot checks Code list 9: Administrative cooperation actions Code Description 0 Other 2 Administrative control 3 Physical control 4 Confirm entry in traders records 5 Confirm quantity received 6 Confirm authorisation of trader 7 Confirm the particulars in box No(s) 11 Confirm identity of the carrier and the number of the vehicle 12 Confirm payment of duty 14 Confirm quantity dispatched 15 Confirm type of goods dispatched Code list 10: Event submitting persons Code Description 0 Other 1 Consignor 2 Consignee 3 Transporter 4 Excise officer 5 Other official Code list 11: Administrative cooperation action not possible reason Code Description 0 Other 1 Missing information 2 Confidential information 3 Missing time Code list 12: Reasons for unsatisfactory receipt or control report Code Description 0 Other 1 Excess 2 Shortage 3 Goods damaged 4 Broken seal 5 Reported by ECS 7 Quantity higher than the one on the temporary authorisation Code list 13: Reasons for interruption Code Description 0 Other 1 Fraud suspected 2 Goods destroyed 3 Goods lost or stolen 4 Interruption requested at control Code list 14: Event types Code Description 0 Other 1 Accident 2 Goods destroyed 3 Goods stolen 6 Vehicle and goods stolen 7 Transhipment of goods